101 P-2 12/10 SUPPLEMENT DATED DECEMBER 7, 2010 TO THE PROSPECTUS DATED JANUARY 1, 2010 OF Templeton GROWTH Fund, iNC. The prospectus is amended as follows: Effective March 1, 2011, the portfolio management team in the “Management” section on page 14 will be revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in equity securities. The portfolio managers of the team are as follows: NORMAN J. BOERSMA, CFA President of Global Advisors Mr. Boersma has been a portfolio manager of the Fund since March 2011. He has primary responsibility for the investments of the Fund. Mr.
